DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Jessie D. Herrera on 03/02/2021.

4.	Claims:
Please replace independent claim 1 as follows:
1.
--
(Currently Amended) A platen for printing on an item, the platen comprising: 
 	a first planar surface; 
 	a second planar surface, the second planar surface opposite to the first planar surface and separated from the first planar surface in an axial direction; 
 	at least one peripheral region extending from the first planar surface to the second planar surface; and 
 	a tapered region comprising a tapered edge formed on at least part of the at least one peripheral region, wherein: 
 	the platen is suitable for seamless wrap-around printing on an item of clothing; 
extending from the first planar surface and the second planar surface respectively and joining along the peripheral region; 
 	a minimum thickness of the tapered edge formed on the tapered region is from 0.1 to 5 mm; 
 	the tapered region has a width of from 2 mm to 100 mm; and 
 	the tapered region has a taper angle from 0.1° to 89.5°.
--

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a platen for printing on an item, the platen comprising: 
 	a first planar surface; 
 	a second planar surface, the second planar surface opposite to the first planar surface and separated from the first planar surface in an axial direction; 
 	at least one peripheral region extending from the first planar surface to the second planar surface; and 
 	a tapered region comprising a tapered edge formed on at least part of the at least one peripheral region, wherein: 
 	the platen is suitable for seamless wrap-around printing on an item of clothing; 
 	the tapered edge is a double-sided tapered edge extending from the first planar surface and the second planar surface respectively and joining along the peripheral region; 
 	a minimum thickness of the tapered edge formed on the tapered region is from 0.1 to 5 mm; 
 	the tapered region has a width of from 2 mm to 100 mm; and 
 	the tapered region has a taper angle from 0.1° to 89.5°.



7.	U.S. Patent application publication number 2013/0017330 to Padilla also disclosed a similar invention in Figs. 6 and 9. Unlike in the instant application, Padilla is also silent about “a tapered region comprising a tapered edge formed on at least part of the at least one peripheral region, wherein: the platen is suitable for seamless wrap-around printing on an item of clothing; the tapered edge is a double-sided tapered edge extending from the first planar surface and the second planar surface respectively and joining along the peripheral region; a minimum thickness of the tapered edge formed on the tapered region is from 0.1 to 5 mm; the tapered region has a width of from 2 mm to 100 mm; and the tapered region has a taper angle from 0.1° to 89.5°”.

8.	U.S. Patent application publication number 2014/0232040 to Leedy also disclosed a similar invention in Figs. 1, 2, and 10. Unlike in the instant application, Leedy is also silent about “a tapered region comprising a tapered edge formed on at least part of the at least one peripheral region, wherein: the platen is suitable for seamless wrap-around printing on an item of clothing; the tapered edge is a double-sided tapered edge extending from the first planar surface and the second planar surface respectively and joining along the peripheral region; a minimum thickness of the tapered edge formed on the tapered region is from 0.1 to 5 mm; the tapered region has a width of from 2 mm to 100 mm; and the tapered region has a taper angle from 0.1° to 89.5°”. 

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853